Citation Nr: 1211545	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-35 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder ("PTSD") with depression.

2.  Entitlement to service connection for otitis media, right ear, with perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1982, February 1983 to February 1986, and May 2003 to May 2004.  He also had reserve service with the Oklahoma Army National Guard.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.  In a June 2007 rating decision, the RO granted service connection for PTSD with depression and assigned an initial rating of 30 percent, effective August 22, 2005.  In a January 2010 rating decision, the RO denied service connection for otitis media, right ear, with perforation.

In June 2011, the Veteran testified during a Travel Board hearing before an Acting Veterans Law Judge at the Muskogee RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  That Judge is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the Veteran's Law Judge who conducted the hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, in January 2011, the appellant was afforded the opportunity for a second hearing before the Board.  However, in a letter received in January 2011, he indicated that he did not want another hearing.  

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).

The issue of entitlement to service connection for otitis media, right ear, with perforation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  For the period August 22, 2005 to April 27, 2008, the Veteran's PTSD was manifested by symptoms no greater than depressed mood, anxiety, irritability, chronic sleep impairment, suspiciousness, panic attacks (weekly or less often), isolation, hypervigilance and mild memory loss (such as forgetting names, directions, recent events).

2.  For the period April 28, 2008 forward, the Veteran's PTSD has been manifested by symptoms no greater than depressed mood, anxiety, irritability, chronic sleep impairment, suspiciousness, panic attacks (weekly or less often), mild memory loss (such as forgetting names, directions, recent events), difficulty in understanding complex commands, intrusive thoughts, flashbacks, exaggerated startle response, hypervigilance, communication and concentration problems, avoidance of places and things that reminded him of his stressors, obsessional rituals, flattened affect and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period August 22, 2005 to April 27, 2008, the criteria for an initial evaluation in excess of 30 percent disabling for PTSD with depression were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving all doubt in favor of the Veteran, the evidence establishes that for the period April 28, 2008 forward, the criteria for an initial evaluation of 50 percent, and no more, for PTSD with depression were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans' Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In this case, service connection for PTSD has already been established, and the current appeal arose from a claim for an increased initial rating.  In a September 2005 letter, the Veteran was informed of how to substantiate a claim of entitlement to service connection for PTSD.  This letter advised him of what he should do and what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of a service connection claim.  However, where, as here, service connection has been granted and an initial rating has been assigned, the claim for service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Accordingly, as the notice provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case was satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Nonetheless, the Board observes that, following receipt of the Veteran's May 2008 notice of disagreement with the initial rating assigned to his disability, a March 2008 letter provided him with the specific rating criteria for a PTSD evaluation in excess of 30 percent.  This letter also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  As such, the Board finds that the notification requirements of the VCAA have been satisfied.  

      B.) Duty to Assist

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA/QTC PTSD evaluation reports dated May 2007 and April 2008.  Additionally, the claims file contains the Veteran's statements in support of his claim, both in writing and in the form of the transcript for the June 2011 Travel Board hearing.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

The PTSD examination reports show that the examiners reviewed the Veteran's pertinent reports of record, performed comprehensive psychiatric evaluations, elicited from the Veteran his history of PTSD symptoms, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.

II.  Analysis.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
   
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

Review of the claims folder reveals that the Veteran initially sought treatment for a mental health disorder in August 2005, when he was seen at the Muskogee VA Medical Center ("VAMC") with complaints of depression, problems sleeping and difficulty returning to civilian life.  During an outpatient mental health evaluation, he reported that he had returned from service in Iraq in March 2004 and had been experiencing symptomatology since that time.  He also reported passive suicidal thoughts without any specific intent, anxiety, nervousness and isolation.  The clinician noted that he was casually-dressed, neatly-groomed, polite and cooperative, yet mildly depressed and anxious.  He was fully-oriented times four, yet displayed a dysphoric mood and restricted affect.  His thought process was intact and goal-directed without delusions or hallucinations.  Memory was grossly intact and there was no evidence of homicidal ideation or intent.  The diagnosis was depressive disorder, not otherwise specified ("NOS"), cannot rule out PTSD. His assigned GAF score was 57, indicative of moderate symptoms. 

In May 2007, the Veteran was afforded a VA PTSD examination, during which he reported trouble sleeping, increased irritability and isolation.  It was noted that he had been taking psychotropic medications, including Prozac, since 2005, had been attending VA group PTSD psychotherapy for one year, from which he said he "learned a lot," and had not undergone any psychiatric hospitalizations or emergency room visits.  Regarding his personal life, the Veteran said he had been divorced since 2000 and only had a fair relationship with his children, whom he did not see often.  Regarding his occupational functioning, he said that, following his second period of active service, he worked for a company for only about three months, quitting thereafter because he could not get along with his supervisor or co-workers.  However, he then found another job as a forklift operator, where he worked for 16 years and had a good relationship both with his supervisor and co-workers.  He said he had not been employed since returning from Iraq in 2004.  Reported symptoms included distressing dreams twice per week, feelings of detachment and hypervigilance.  The examiner noted that his orientation, hygiene/appearance, affect/mood, communication, speech, concentration and memory were all within normal limits.  His behavior was appropriate and he reported no hallucinations or obsessional rituals.  There was no evidence of impaired judgment or suicidal/homicidal ideations, and abstract thinking was normal.  The diagnoses were PTSD and alcohol abuse in sustained remission.  The assigned GAF score was 65-70, indicative of mild symptoms.

In April 2008, following the Veteran's notice of disagreement with the initial assigned rating, he was afforded a second VA PTSD examination.  Although he initially reported that there had been no changes in his symptomatology since the previous VA examination, he said that he was now experiencing anxiety and insomnia constantly, as well as intrusive thoughts and flashbacks.  During the mental status evaluation, orientation, speech and abstract thinking were found to be normal, and appearance, hygiene and behavior were appropriate.  However, his affect and mood were both found to be abnormal, as evidenced by a depressed mood.  Communication was grossly impaired and concentration was poor.  While his memory was noted to be only mildly impaired, he reported that he was experiencing occasional panic attacks (less than once per week) and said that he kept a loaded shotgun in his home.  There was no evidence, however, of delusions, hallucinations or obsessional rituals and his judgment was not found to be impaired.  He denied both suicidal and homicidal ideations.  The diagnoses were PTSD and alcohol abuse in sustained remission.  His assigned GAF score was 60, indicating moderate symptoms.  The examiner specifically noted that, while he was not prevented from performing his normal activities of daily living as a result of his PTSD and depressive symptoms, she specifically added that he had difficulty establishing and maintaining effective work and social relationships.  

Review of VAMC treatment records show that the Veteran attended VA group and individual psychotherapy throughout the period on appeal.  The last assigned GAF score of record, dated April 2010, during individual psychotherapy, was 60.

In addition to the medical evidence of record, the Board has also considered the Veteran's statements regarding his PTSD symptoms.  During the June 2011 Travel Board hearing, the Veterans Law Judge asked him specific questions about the symptoms he had recently been experiencing in an attempt to determine whether an increased disability rating was warranted; these questions involved the specific rating criteria listed under 38 C.F.R. § 4.130, DC 9411.  At that time, he reported that he continued to experience anxiety, as well as isolation and avoidance of places and things that reminded him of his PTSD stressors, specifically noting that he had had no friends or social contacts since he stopped drinking in 2003, as he feared his previous friends would cause him to resume his alcoholism.  He reported experiencing panic attacks once or twice per month and said he had memory problems and difficulty understanding complex commands.  However, he specifically denied having impaired judgment or an inability to retain highly learned things (noting that his 16-year tenure at a previous employer required a great deal of repetition, which he was still able to retain).  He also denied having problems with anger and motivation, but reported that he was experiencing obsessional rituals by repeatedly checking to insure the doors of his home were locked.  There was no indication, however, that this was to such a degree that it affected his ability to function.   

III.  Conclusion

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As noted above, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2011); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, based on a review of the aforementioned evidence, the Board finds that, for the period August 22, 2005 to April 27, 2008, the criteria for an initial disability rating in excess of 30 percent for PTSD with depression under DC 9411 were not met.  In this regard, the Board again notes that when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Here, the Board finds that the Veteran's PTSD with depression more accurately approximated that of the current 30 percent disability evaluation.  The medical evidence during this period failed to demonstrate a disability picture manifested by symptoms suggestive of a 50 percent rating, such as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  There was also no evidence of symptoms suggestive of a 70 or 100 percent rating during this portion of the period on appeal.  

The Board concludes, however, that affording the Veteran the benefit of the doubt, for the period April 28, 2008 (the date of the second VA PTSD examination) forward, the symptoms associated with his PTSD with depression have more nearly approximated the criteria required for the 50 percent rating.  In this regard, the Board observes that he reported additional symptoms resulting from his psychiatric disorder, including  constant anxiety and insomnia and intrusive thoughts and flashbacks.  The VA examiner also observed that his affect and mood were abnormal, manifested by depression, as well as grossly-impaired communication and poor concentration.  Moreover, she specifically found that his condition now resulted in difficulty in establishing and maintaining effective work and social relationships.  While the Board is cognizant that, for this portion of the period on appeal, the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9411, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  In addition, while the Board notes that the Veteran's GAF scores during this period did not fall below 60, a GAF score is just one part of the medical evidence to be considered and is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In this case, the Board concludes that the increased symptomatology during this portion of the appeals period, combined with the slightly lower GAF score, make it more likely that his symptoms were more reflective of a lower score and additional impairment in most areas, including occupational and social difficulties.  

With regard to assigning a higher disability rating for this portion of the period on appeal, the Board has considered whether either a 70 or 100 percent disability rating for PTSD with depression is warranted.  However, there has been no probative medical or lay evidence to suggest that the Veteran ever experienced such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

With regard to assessing the evidence of record, the Board specifically notes that the claims folder does not contain mental health treatment records for the period beyond October 2010.  However, as discussed above, during the Travel Board hearing, the Acting Veterans Law Judge specifically asked the Veteran about the symptoms he was experiencing.  In this regard, the Court has specifically held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, in this case, the Board has found no reason to doubt his credibility.  While he specifically denied several symptoms associated with a higher disability level, at no time did he assert an actual worsening of his symptoms since the last VA examination in 2008.  Additionally, VA's General Counsel has held that the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95).   Accordingly, the Board concludes that the 50 percent rating being assigned by this decision is the highest rating warranted for this portion of the period on appeal.  

In summary, and for these reasons, the Board finds that, for the period beginning April 28, 2008 forward, the Veteran's symptoms more closely approximate a 50 percent disability rating.  To this extent only, the Veteran's appeal is granted.

In closing, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his PTSD with depression during the course of this appeal.  Thus, the Board finds that, for this period, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  


ORDER

For the period August 22, 2005 to April 27, 2008, an initial evaluation in excess of 30 percent for PTSD with depression is denied.

For the period April 28, 2008 forward, an initial evaluation of 50 percent disabling for PTSD with depression, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran contends that he has otitis media of the right ear with perforation as a result of active military service in Iraq.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Review of the claims folder demonstrates that, throughout the course of the appeal, the Veteran has been diagnosed at various times with right ear otitis media, otitis externa, myringitis and chronic myringitis without otitis media.  In addition, VA treatment records demonstrate that the first post-service treatment record in which the Veteran was diagnosed with otitis media is dated August 2004, only three months after his separation from active duty service.  This strongly suggests the possibility that the condition may have been present in service.

Here, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran currently has (or had at any time during the appeals period) otitis media or another infection of the right ear caused by, or otherwise associated with, active military service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, as the claims folder only contains the Veteran's VA treatment records through October 2010, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his chronic ear disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").  In this case, although the Veteran is competent to describe his symptoms, he has not been shown to have any medical knowledge or training, and thus is not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Finally, because the claims folder only contains private treatment records through January 2011, while the case is in remand status, an attempt to obtain any private treatment records since that time must also be made.

Accordingly, the case is REMANDED for the following action:
1.  The RO/AMC should not remove tabs marking documents/evidence in the claims folder.

2.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's chronic right ear disorder since October 2010 and associate with the claims folder.  Any negative response must also be associated with the claims folder.  

3.  Contact the Veteran and request that he identify any and all private health care providers that have treated him for his claimed right ear disorder since January 2011.  After securing the necessary releases, the RO should attempt to obtain any and all records that have not already been associated with the claims folder.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder.

4.  Thereafter, schedule the Veteran for VA examination with an appropriate examiner to determine whether any current right ear disorder (to include otitis media, otitis externa or chronic myringitis) was caused by, or is otherwise related to, his active military service.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  The examiner should elicit from the Veteran a thorough history of the symptomatology of his claimed chronic right ear disorder both during and after service and must note that, in addition to the medical evidence, the Veteran's statements have been considered in his or her opinion.  The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any chronic right ear disorder diagnosed during the course of this appeal began during service or is related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a rationale for such conclusion.

5.  Thereafter the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


